Citation Nr: 1517980	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-20 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for right shoulder degenerative joint disease (DJD) with adhesive capsulitis.

2.  Entitlement to an initial rating in excess of 10 percent disabling for left shoulder DJD with adhesive capsulitis.

3.  Entitlement to an initial rating in excess of 10 percent disabling for lumbar spine strain.

4.  Entitlement to an initial rating in excess of 10 percent disabling for cervical spine DJD.

5.  Entitlement to an initial compensable rating for a right ankle sprain.

6.  Entitlement to an initial compensable rating for residuals of a left ankle traumatic injury.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to August 1992 and from October 1996 to January 2011.

This matter comes before the Board from a March 2012 rating from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary to afford proper adjudication of all the issues on appeal.  A review of the evidence reveals that the most recent VA examination that addressed all these claimed issues was conducted in October 2011, nearly four years ago.  The Board notes that the Veteran's substantive appeal of July 2013 references his contentions sent in his April 2013 Notice of Disagreement (NOD).  The RO has conceded receipt of the NOD on April 26, 2012, but the Board is unable locate the NOD in the paper or electronic claims folder.  Given the length of time since the most recent examination and the possibility that the missing NOD alleges worsening symptoms, the Board finds that this matter should be remanded to afford a new examination for all claimed disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for claimed disorders since 2011, and that are not already of record.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's bilateral shoulder disabilities, bilateral ankle disabilities, cervical spine disability and lumbar spine disability.  The claims folder should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

(a) The examiner should identify all orthopedic pathology found to be present in both shoulders, both ankles, and the cervical spine and lumbar spine.  Findings should include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.

(b) In addition, if possible regarding the cervical and lumbar spine disabilities, the examiner should state whether any cervical or lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

(c) Further regarding the cervical and lumbar spine disabilities, the examiner should also discuss the nature and severity of any associated neurological impairment.  Any additional complications besides the neurological complications should be noted and the frequency and severity of such problems should be addressed in conjunction with the appropriate criteria. 

3.  Then readjudicate the issues on appeal, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

